                       THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-mc-00042-GCM

 PLANET ENERGY (ONTARIO) CORP.,

         Petitioner,

 vs.

 XOOM ENERGY, LLC,                                                   ORDER

         Respondent,

 ALL COMMUNICATIONS NETWORK
 OF CANADA CO.,

         Intervenor.


       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro

Hac Vice (“Motion”) concerning Jean P. Patterson (Doc. No. 24), which was filed May

5, 2020.

       Upon review and consideration of the Motion, which was accompanied by

submission of the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mrs. Patterson is admitted to appear

before this court pro hac vice on behalf of Defendant Xoom Energy, LLC (“Xoom

USA”).

       IT IS SO ORDERED.

                                               Signed: May 5, 2020




                                           1
           Case 3:20-mc-00042-GCM Document 28 Filed 05/06/20 Page 1 of 1
